Citation Nr: 0523662	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for back disability.


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal was denied in a Board 
decision dated April 14, 2005.  That denial is vacated in a 
separate decision of the Board. 


FINDING OF FACT

The veteran died in March 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, during the pendency of this appeal, the 
veteran died in March 2005.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


